     Case 2:19-cv-01329-WBS-DB Document 15 Filed 08/19/20 Page 1 of 3



 1    LAW OFFICE OF STEWART KATZ
      Stewart Katz, State Bar #127425
 2
      555 University Avenue, Suite 270
 3    Sacramento, California 95825
      Tel: (916) 444-5678
 4
      Attorney for Plaintiff
 5    PHILIP DEBEAUBIEN
 6
       XAVIER BECERRA, State Bar No. 118517
 7     Attorney General of California
       CATHERINE WOODBRIDGE, State Bar No.186186
 8     Supervising Deputy Attorney General
       AMIE C. MCTAVISH, State Bar No. 242372
 9     Deputy Attorney General
        1300 I Street, Suite 125
10      P.O. Box 944255
        Sacramento, CA 94244-2550
11      Telephone: (916) 210-7663
        Fax: (916) 322-8288
12      E-mail: Amie.McTavish@doj.ca.gov
       Attorneys for Defendants State of California;
13     California Highway Patrol; CHP Lieutenant
       Todd Brown; CHP Sergeant Reggie Whitehead;
14     CHP Chief Brent Newman
15
                                  UNITED STATES DISTRICT COURT
16
                                EASTERN DISTRICT OF CALIFORNIA
17
                                                     Case No. 2:19-cv-01329-WBS-DB
      PHILIP DEBEAUBIEN,
18
                              Plaintiff,             ORDER RE STIPULATION TO MODIFY
19
      vs.                                            PRETRIAL SCHEDULING ORDER
20
21
      STATE OF CALIFORNIA; CALIFORNIA
22    HIGHWAY PATROL; CHP SERGEANT
      REGGIE WHITEHEAD; CHP CHIEF
23    BRENT NEWMAN; AND DOES 1 through
24    25, inclusive,

25                    Defendants.
      ________________________________ /
26
              By stipulation of the parties and good cause appearing, the Court hereby modifies
27
      the Pretrial Scheduling Order as follows:
28




      Order Modifying Pretrial Scheduling Order                                                   1
     Case 2:19-cv-01329-WBS-DB Document 15 Filed 08/19/20 Page 2 of 3



 1
      •   Liability Discovery Deadline:             December 7, 2020
 2
 3    •   Expert Witness (liability) Disclosures:   December 30, 2020
 4    •   Depositions of (liability) Experts:       April 1, 2021
 5
      •   Expert Witness (damages) Disclosures: August 3, 2021
 6
      •   Depositions of (damages) Experts:         October 4, 2021
 7
 8    •   Dispositive Motions Heard By:             June 7, 2021
 9    •   Separate Pretrial Conference
10        Statements:                               Pursuant to the Court’s Order filed
                                                    November 14, 2019 (Docket No. 9).
11
      •   Final Pre-trial Conference:               December 20, 2021 at 1:30 p.m.
12
13    •   Trial:                                    February 1, 2022 at 1:30 p.m.
14
15
16    Dated: August 18, 2020

17
18
19
20
21
22
23
24
25
26
27
28




      Order Modifying Pretrial Scheduling Order                                       2
     Case 2:19-cv-01329-WBS-DB Document 15 Filed 08/19/20 Page 3 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




      Order Modifying Pretrial Scheduling Order                         3
